Order entered February 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01043-CR
                                     No. 05-18-01044-CR

                         DEMARCUS WAYNE ALLEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F17-40160-M & F17-47030-M

                                          ORDER
       The reporter’s record was due December 15, 2018. When it was not filed, we notified

court reporter Belinda Baraka by postcard dated December 19, 2018 and instructed her to file, by

January 12, 2019 (1) the reporter’s record, (2) written verification that no hearings were

recorded, or (3) written verification that appellant had not requested the reporter’s record. To

date, the reporter’s record has not been filed and we have had no communication from Ms.

Baraka.

       We ORDER court reporter Belinda Baraka to file, WITHIN FOURTEEN DAYS OF

THE DATE OF THIS ORDER, the complete reporter’s record in these appeals. We caution

Ms. Baraka that the failure to do so may result in the Court taking whatever remedies it has
available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; and to counsel for all parties.

        .


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE